FILED
                                                United States Court of Appeals
                 UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                         October 22, 2018
                       _________________________________
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
CALVIN E. BARNETT,

       Plaintiff - Appellant,

v.                                                     No. 18-7017
                                          ( D.C. No. 6:17-CV-00264-RAW-SPS)
JOE M. ALLBAUGH, ET AL.,                               (E.D. Okla.)

       Defendants - Appellees.

                        _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
                 _________________________________

      The pro se plaintiff, Calvin Barnett, is an inmate at the Oklahoma

State Penitentiary. He sued prison officials under 42 U.S.C. § 1983 for

interfering with his constitutional right to court access. The district court

granted the prison officials’ motion to dismiss, and Mr. Barnett appeals.

We affirm.


*
      Because oral argument would not materially aid our consideration of
the appeal, we have decided the appeal based on the briefs. See Fed. R.
App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
     Although pro se complaints are liberally construed, the district court

must still ensure compliance with federal pleading requirements. White v.

Colorado, 82 F.3d 364, 366 (10th Cir. 1996). Thus, a district court must

dismiss a pro se complaint when it lacks enough facts to state a claim

facially plausible. See Fed. R. Civ. P. 12(b)(6); Bell Atlantic v. Twombly,

550 U.S. 554, 570 (2007). The alleged facts are enough if they permit “the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

     For the claim alleged by Mr. Barnett, liability would exist only if Mr.

Barnett experienced an actual injury from the denial of court access. See

Lewis v. Casey, 518 U.S. 343, 349-355 (1996) (explaining the injury

requirement). And the existence of an actual injury would exist only if Mr.

Barnett was “hindered” in his “efforts to pursue a nonfrivolous claim.”

Penrod v. Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996).

     The complaint includes allegations that the prison law library

supervisor interfered with mail and delayed court documents, but Mr.

Barnett does not suggest any resulting hindrance to his efforts to pursue a

claim. See Gee v. Pacheco, 627 F.3d 1178, 1191 (10th Cir. 2010) (holding

that a complaint was insufficient to allege an actual injury when the

plaintiff alleged that prison authorities had “engaged in confiscating,

reviewing, and hindering access to his legal files,” “hinder[ed] his

communications with a jailhouse lawyer,” and “interfer[ed] with his legal

                                      2
mail”). This omission leaves the complaint without enough facts for a

plausible claim under § 1983. See Cosco v. Uphoff, 195 F.3d 1221, 1224

(10th Cir. 1999) (upholding dismissal of a § 1983 claim involving an

alleged denial of court access because the plaintiffs had not set forth any

“evidence to indicate that [the defendants] hindered [the plaintiffs’] efforts

to pursue a legal claim”).

      In addition, Mr. Barnett contends that the district court displayed

bias by failing to permit an evidentiary hearing on the motions to dismiss

and to appoint counsel. But the court had no obligation to conduct an

evidentiary hearing on these motions. See Slaughter v. City of Maplewood,

731 F.2d 587, 590 (8th Cir. 1984) (stating that the district court need not

conduct an evidentiary hearing on a motion to appoint counsel if the court

believes that the hearing would be unnecessary); Peck v. Hoff, 660 F.2d

371, 374 (8th Cir. 1981) (per curiam) (stating that a full-blown evidentiary

hearing is unnecessary to rule on a motion to dismiss under Rule 12(b)(6)).

Thus, we reject Mr. Barnett’s contention of bias based on the failure to

permit an evidentiary hearing.

      Affirmed.


                                       Entered for the Court



                                       Robert E. Bacharach
                                       Circuit Judge

                                      3